Citation Nr: 0907330	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction and loss of libido, to include as secondary to 
service-connected type 2 diabetes mellitus.  

2.  Entitlement to an increased rating for post-traumatic 
changes of the left ankle, status-post fracture, currently 
rated as 30 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.   

4.  Entitlement to a higher initial evaluation of service-
connected left lower extremity peripheral neuropathy, rated 
as 20 percent disabling.  

5.   Entitlement to a higher initial evaluation of service-
connected right lower extremity peripheral neuropathy, rated 
as 20 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran does not have erectile dysfunction with loss 
of libido that is related to his military service.

2.  The Veteran's left ankle disability is evidenced by pain 
and difficulty walking, and by dorsiflexion limited by pain 
to 10 degrees, and plantar flexion limited by pain beginning 
at 20 degrees.   

3.  The Veteran's service-connected hearing loss is 
manifested by no worse than level III hearing acuity in 
either ear.   

4.  The Veteran's peripheral neuropathy of the left lower 
extremity is evidenced by constant ache extending upward 
towards the knee, as well as absent sensory response. 

5.  The Veteran's peripheral neuropathy of the right lower 
extremity is evidenced by constant ache extending upward 
towards the knee, as well as absent sensory response.

6.  The Veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have erectile dysfunction with loss 
of libido that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008); 38 C.F.R. § 3.310 (2006).  

2.  The criteria for a higher rating for the Veteran's post-
traumatic changes of the left ankle, status-post fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2008).  

3.  The criteria for an initial compensable evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2008). 

4.  The criteria for entitlement to a higher initial 
evaluation for service-connected left lower extremity 
peripheral neuropathy have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).  

5.  The criteria for entitlement to a higher initial 
evaluation for service-connected right lower extremity 
peripheral neuropathy have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520. 

6.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, and July and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claimant's increased rating claim, he was 
apprised that, to substantiate the claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
He was given the rating criteria for the disability for which 
he was seeking an increased rating, and was provided examples 
of the types of medical and lay evidence that the claimant 
may submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
requested Social Security Administration (SSA) records (of 
which there was none), and secured examinations in 
furtherance of his claims.  On three occasions, in 2006 and 
2008, the Veteran submitted written statements that he had no 
more evidence or information to give VA in support of his 
claims.  VA has no duty to inform or assist that was unmet. 



II.  Service Connection - Erectile Dysfunction (ED)

The Veteran contends that he has ED that is secondary to his 
service-connected type 2 diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  It is not enough that an 
injury or disease occurred in service; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

Here, the Veteran's STRs contain no complaint or treatment 
related to ED and there is no medical evidence suggesting any 
link between the onset of ED and the veteran's period of 
military service.  Service connection for ED on a direct 
basis is therefore not warranted.  At a VA examination 
conducted in November 2003, the Veteran reported that he had 
been experiencing ED over the previous five years, thus since 
about 1998.  Because the Veteran left active duty in 1966, 
and his ED was not manifest until about 1998, there is no 
showing of chronicity of symptomatology until well after 
service.  The examiner noted that, per the Veteran's own 
history, his ED preceded the diagnosis of diabetes by about 
three years.  The examiner therefore concluded that it was 
not likely that the ED was related to the Veteran's diabetes.  

The Veteran was afforded another VA examination related to 
his ED claim, in August 2008.  The Veteran reported to this 
examiner that onset of his ED was sometime between late 1998 
and 2000.  The examiner noted that evidence showed that the 
Veteran was diagnosed with type 2 diabetes mellitus and 
started medication for it in December 2001.  The examiner 
opined that the Veteran's ED was less than likely as not 
caused by or a result of diabetes mellitus.  In support of 
this opinion the examiner noted a search of medical 
literature had revealed that the risk factors for developing 
ED as a result of diabetes include the presence of peripheral 
or autonomic neuropathy, retinopathy, long duration of 
diabetes, or poor glycemic control.  The examiner noted that 
the Veteran had none of these at the time of ED onset.  She 
continued, noting that the risk factors for developing ED in 
the general population include age, diabetes, hypertension, 
obesity, elevated cholesterol, cardiovascular disease, 
smoking, psychological problems, and alcohol use.  Of these, 
the examiner noted, the Veteran has five out of the nine (not 
including his diabetes).  She also noted that the Veteran had 
a 45 to 90-pack year history of tobacco use.  The examiner 
noted that the probability that the Veteran's ED was made 
worse by his diabetes was, at most, only 14 percent.  

The Board acknowledges the Veteran's contention that he has 
ED that is related to his military service, specifically that 
it is secondary to his service-connected diabetes.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions as to the etiology 
of his ED have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's claimed ED with loss of libido is not traceable to 
disease or injury incurred in or aggravated during active 
military service.  

III.  Left Ankle Increased Rating

The Veteran was service connected for his left ankle 
disability in a rating decision dated in October 1966, rated 
as 10 percent disabling.  It is apparent that the RO 
interpreted a claim for service connection for additionally 
claimed disabilities to also be a claim for an increased 
rating for his long-standing left ankle disability.  In a 
rating decision dated in May 2004, the RO increased the left 
ankle disability rating from 10 percent to 20 percent, 
effective February 4, 2003.  The Veteran did not appeal the 
increased award in his notice of disagreement (NOD) with the 
May 2004 rating decision.  That decision is therefore final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2008).  
Thereafter, the RO considered the Veteran's claim for a total 
disability evaluation based on individual unemployability 
(TDIU), received August 22, 2006, to be a new claim for an 
increased rating for his left ankle disability.  The 20 
percent rating was continued in a rating decision dated in 
December 2006, and was increased to 30 percent in a rating 
decision dated in December 2007, effective from August 22, 
2006.  Given this sequence, the increased rating claim here 
on appeal originates from the assigned effective date of the 
30 percent award, August 22, 2006.  

In his substantive appeal, received in January 2008, the 
Veteran noted his continued disagreement with the assigned 
rating.  Therefore the Board concludes that the issue of 
entitlement to a higher rating remains open and is properly 
before the Board.  See also AB v. Brown, 6 Vet. App. 35, 38 
(1992) (a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded, or until the 
Veteran withdraws the claim).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as will be seen, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the Veteran's left ankle.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, when, as here, an increased 
rating is sought by an appellant, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505, 510 (2008); cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (condition that 
resolved itself during processing of claim warranted service 
connection with a staged [and therefore decreased] rating).  
Here, finding no factual basis for a staged rating, the Board 
will consider the Veteran's left ankle increased rating claim 
as a claim for an increased rating from one year prior to the 
effective date of the currently assigned 30 percent rating, 
August 22, 2006.  See 38 C.F.R. § 3.400(o)(2) (2008).  

A November 2003 VA examination report noted that there had 
not been a recent evaluation of the Veteran's left ankle.  On 
examination the examiner noted that the Veteran was in no 
acute distress, and that gait and posture were within normal 
limits, with no assistive device being used.  The left ankle 
could flex from zero to 20 degrees, as compared to the right 
ankle that could flex to 60 degrees.  There was no 
measureable inversion or eversion on the left ankle.  X-ray 
examination reportedly showed extensive post-traumatic 
changes and soft tissue swelling.  

The first VA treatment note after August 22, 2005, is a May 
2006 note described as a follow-up for the Veteran's various 
complaints, including chronic left ankle pain.  The note 
indicates that the Veteran reported that he felt okay, but 
did not make any specific comment regarding the left ankle.  

In the report of a November 2006 general medical examination, 
the examiner noted that the Veteran complained that his left 
ankle gets worse all the time, and that his left ankle hurts 
and swells.  He reported that he was taking over-the-counter 
medications approximately twice a week, and that his ankle 
pain greatly affected his ability to walk and stand.  
Examination revealed left ankle dorsiflexion from zero to 10 
degrees, with pain at 10 degrees, which remained the same 
with repeated flexion.  Plantar flexion was from zero to 25 
degrees with pain beginning at 20 degrees, and remained the 
same with repetition.  There was no additional limitation of 
motion with repetitive use due to pain, fatigue, weakness, or 
lack of endurance.  There was decreased ability to perform 
heel-toe walking, primarily due to the left ankle pain.  

Subsequent VA treatment notes only indicate ongoing 
complaints of left ankle pain, and that the Veteran continued 
to take over-the-counter medications for pain relief.  At a 
December 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that his left ankle pain is 
there all the time, gets worse as time progresses, and is 
exacerbated by the activities he is involved in.  He noted 
that he had to climb stairs one step at a time.  He also 
testified that there has been no recommendation by his 
medical care providers that he use any kind of brace or 
bandage wrap for the ankle, but that he does occasionally 
wrap the ankle depending on what he plans to do, including 
playing golf, where he stated he was unable to walk up and 
down inclines.  He stated that he continues to use over-the-
counter medications.  

Ankle disabilities that limit the range of motion of the 
ankle are typically rated utilizing Diagnostic Code 5271, 
limited motion of the ankle.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5271, a 10 percent rating is for application 
when there is moderate limitation of motion.  A 20 percent 
rating, the highest available under Diagnostic Code 5271, is 
for application when there is marked limitation of motion of 
the ankle.  Evidently because the Veteran had already been 
awarded the highest possible rating under Diagnostic Code 
5271, in its December 2007 rating decision this disability 
was rated by analogy to Diagnostic Code 5262, impairment of 
the tibia and fibula, or malunion of the tibia and fibula 
with loose motion, requiring the wearing of a brace.  Under 
Diagnostic Code 5262, a 10 percent rating is for application 
when there is slight knee or ankle disability.  A 20 percent 
rating is for application when there is moderate knee or 
ankle disability, and a 30 percent rating is for application 
when there is marked knee or ankle disability.  A 40 percent 
rating is for application if there is nonunion of the tibia 
and fibula, with loose motion requiring a brace.  

Here, because the evidence does not show that the Veteran has 
nonunion of the fibula with loose motion requiring the use of 
a brace, the Board finds that a higher rating is not 
available for the Veteran's service-connected left ankle 
disability under Diagnostic Code 5262.  The only other rating 
available higher than the currently awarded 30 percent is a 
40 percent rating under Diagnostic Code 5270.  The 40 percent 
rating under Diagnostic Code 5270 is not for application 
here, however, because the 40 percent rating requires 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, which the evidence shows is not the case.  

Having considered all of the diagnostic codes available for 
rating the Veteran's left ankle disability, and finding that 
the only two diagnostic codes offering a rating higher than 
the currently assigned 30 percent are inapt, the claim must 
be denied.  The veteran has marked limitation of motion, 
which also contemplates pain under DeLuca.  A higher rating 
is therefore not warranted.

Although the veteran has described his left ankle problems as 
being so bad that he has had what he characterizes as 
extraordinary difficulties, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1998).  The current 
evidence of record does not demonstrate that his disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his ankle has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  



IV.  Initial Ratings

As noted in the preceding section, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4.  The Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  When an original rating is appealed, as is 
the case in the Veteran's hearing loss and lower extremity 
peripheral neuropathy claims, consideration must be given as 
to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Inasmuch as the hearing loss and 
peripheral neuropathy rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized those issues as set 
forth on the title page, and will evaluate those claims as 
claims for higher evaluations of initial awards, effective 
from the date of award of service connection, which, as it 
happens, is February 4, 2003, for each of these three claims.  

A.  Hearing loss

The Veteran was service connected for bilateral hearing loss 
in a rating decision dated in May 2004, rated as non-
compensably disabling.  The Veteran has since begun using VA-
provided hearing aids.  At his hearing he testified that, 
while he complained of hearing loss, the loss had not 
increased since his most recent audiological evaluation.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  When an examiner certifies that use of the 
speech discrimination test is not appropriate because of, for 
example, inconsistent speech discrimination scores, the 
degree of disability is to be based only on puretone 
threshold averages utilizing Table VIA, Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average.  38 C.F.R. § 4.85(c), Table VI.  Exceptional 
patterns of hearing loss are handled differently, but the 
patterns demonstrated by the evidence in this case do not 
reflect that the veteran has an exceptional pattern.  
38 C.F.R. § 4.86 (2008).  

The Veteran has been afforded three audiological evaluations 
since he submitted his original claim for service connection.  
A November 2003 evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
60
65
LEFT

15
45
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  

A November 2006 evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
70
65
LEFT

30
55
65
65

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  

An August 2008 evaluation reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
60
60
LEFT

25
50
55
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 100 in the left ear.  

Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) 
with the November 2003 examination results, the right ear 
average puretone threshold of 48 with speech recognition 
ability of 92 percent, yields a numeric score of level I.  
The left ear average puretone threshold was 45 with speech 
recognition of 84 percent, yielding a numeric score of level 
II.  

Table VI
Numeric designation based on PTA & speech discrimination
% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of I; poorer 
ear level score of II) shows that the level of the Veteran's 
hearing loss evaluation is 0 percent, or non-compensable.  

Table VII
Be
tt
er 
Ea
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear

The later audiological examinations yielded slightly 
different pure tone thresholds, with the same outcome.  The 
November 2006 evaluation yielded scores of II bilaterally, 
which, as can be seen in Table VII, also results in a non-
compensable evaluation.  The August 2008 evaluation, which 
resulted in a score of III for the right ear and I for the 
left ear, again results in a non-compensable evaluation.  

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
as noted above, because the evidence does not show 
exceptional patterns of hearing loss, a higher evaluation is 
not warranted.  38 C.F.R. § 4.86 (exceptional patterns are 
those where the puretone thresholds at each of the four 
evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 
2000 Hertz is 70 decibels or more). 

Having applied the audiological examination results to the 
rating schedule, the Board finds that a compensable 
evaluation for the Veteran's service-connected bilateral 
hearing loss is not warranted at any time since the original 
effective date of service connection, and the claim therefore 
is denied.  

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that hearing loss has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  The schedular rating criteria are 
designed to take problems such as complained of by the 
veteran into account.  It is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

B.  Lower extremity peripheral neuropathy

The Veteran is service connected for lower extremity 
peripheral neuropathy, each lower extremity rated as 20 
percent disabling, both effective from February 4, 2003.  He 
contends that that only a combined 60 percent rating would 
satisfy him as to these two issues.  Because the symptoms of 
these two disabilities are the same, the Board will evaluate 
them together.  

At a VA diabetes mellitus examination conducted in November 
2003, the Veteran complained of burning and itching 
sensations.  Examination revealed mild clonus elicited in the 
right lower extremity; sensation to monofilament was intact, 
but there was decreased vibratory sense over the forefeet and 
toes.  The relevant diagnosis was lower extremity peripheral 
neuropathy with electromyogram consistent with sensory 
neuropathy.  

A December 2003 electromyography (EMG) report shows that the 
Veteran gave a  history of symptoms of burning and tingling 
in both feet, and decreased sensation in the lower legs and 
feet.  The Veteran reported that the symptoms had been 
progressive.  EMG revealed absence of sensory response in the 
lower extremities, which reported to be diagnostic of 
peripheral sensory neuropathy.  In all tested muscles there 
was normal insertional activity.  

Another VA examination, in November 2006, described symptoms 
of paresthesia bilaterally from the feet to just below the 
knees, with the bilateral soles of the feet being described 
as numb.  The Veteran described the impact of his 
disabilities, including the bilateral lower extremity 
peripheral neuropathy, on his previous work as a railroad 
casualty claims investigator.  He stated that the rough 
terrain such as gravel or dirt that was usually sloped made 
it very hard for him to walk or perform his duties.  The 
examiner assessed that his diabetes and bilateral lower 
extremity peripheral neuropathy combined to mildly impact 
daily activities of chores, shopping, and exercise; to 
moderately impact sports, recreation, and feeding; and to not 
impact traveling, bathing, dressing, toileting, grooming, and 
driving.  

The Veteran's VA outpatient treatment records show that a 
routine follow-up examination in January 2007 found that 
pedal pulse, sensation (including monofilament exam), and 
visual foot examinations were all normal.  Seen again for 
follow-up in November 2007, an examiner noted that the 
Veteran reported chronic burning in both feet, but that it 
was not too bothersome, and he therefore did not want to take 
more medicine for that beyond the over-the-counter medication 
he was taking.  A report of a May 2008 visit shows that the 
Veteran complained of an uncomfortable feeling in his lower 
legs and toes.  Pedal pulse examination was normal, but there 
was diminished light touch.  

The Veteran was afforded examinations in August 2008.  He 
reported constant burning and irritation in both feet, and 
pain in both legs half way up the legs.  He reported 
beginning taking gabapentin in May of 2008, and he reported 
that his symptoms had stabilized since beginning the 
medication; he noted a little improvement, but also stated 
that the pain had not gotten better.  The examiner assessed 
that the course of the Veteran's peripheral neuropathy had 
been stable since onset.  

Examination revealed decreased sensory function to vibration 
in some of the right toes, and normal light touch function 
bilaterally in the lower extremities.  Plantar flexion was 
assessed as normal bilaterally.  Gait was noted to be slow 
with decreased leg lift during swing phase, however, motor 
examination of both upper and lower extremities specifically 
revealed no motor function impairment.  EMG and nerve 
conduction studies were conducted and were summarized in the 
examination report as being abnormal.  The abnormalities were 
identified as consisting of electrodiagnostic evidence of a 
symmetric generalized axonal sensory peripheral neuropathy 
such as the type found in diabetes and vitamin B12 
deficiency.  The sensory-motor nerve conduction studies were 
noted to have improved compared to a 2003 study.  

The Veteran's bilateral peripheral neuropathy of the 
bilateral lower extremities is evaluated utilizing the rating 
criteria found at Diagnostic Code 8520, paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, a 10 percent 
rating is for application when there is mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is for 
application when there is moderate incomplete paralysis.  A 
40 percent rating is for application when there is moderately 
severe incomplete paralysis.  A 60 percent rating is for 
application when there is severe incomplete paralysis, with 
marked muscular atrophy.  Finally, an 80 percent rating is 
for application when there is complete paralysis of the 
sciatic nerve as evidenced by the foot dangling and dropping, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

Here, each of the Veteran's lower extremities is rated as 20 
percent disabling, defined above as moderately disabling.  In 
light of the medical evidence discussed above, the Board 
finds that a higher rating is not warranted.  All of that 
evidence indicates that the Veteran's bilateral lower 
extremity peripheral neuropathy is sensory, and, in 
accordance with the note accompanying the rating criteria, 
discussed in the preceding paragraph, the rating for both 
lower extremities should be, at most, moderate in degree, 
which defines the presently assigned 20 percent rating.  This 
assessment is supported by the November 2006 examiner's 
opinion that there was no impact on the Veteran's activities 
that was worse than moderate.  A rating higher than the 20 
percent currently assigned for the Veteran's service-
connected bilateral lower extremity peripheral neuropathy 
therefore will be denied for any period since the original 
effective date.  

As with the other claims for higher ratings, there is nothing 
unusual about the veteran's symptoms.  Indeed, his symptoms 
are specifically contemplated by the rating criteria.  
Consequently, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

V.  TDIU

The Veteran contends that he is unable to work because of his 
service-connected disabilities.  At his October 2008 hearing, 
the Veteran testified that he had worked for a railroad from 
1966 until 2000, investigating accidents and settling claims.  
He testified that the work involved walking on sloped 
ballast, and climbing on and off railcars.  He said that an 
opportunity came to him to take an early retirement, which he 
did, and that that resulted in his receiving full retirement 
benefits.  Because the retirement income was a reduction from 
his former income, he became what he described as a self-
employed claims investigator doing the same work he did 
previously, but for a different company, and under terms that 
permitted him to pick and choose the cases he wanted to work.  
He stated that he continued this work until late 2005, at 
which time he quit working altogether.  He testified that his 
ankle would throb all the time, and he did not have time to 
quit hurting when he was given too much work to do at one 
time.  He stated that it got to the point that he had to quit 
because of his lower extremity problem, coupled with some 
problems with his upper extremity, which, he testified, 
rendered him unable to write or use a screwdriver without 
using both hands.  He testified that "primarily due to my 
lower extremities I can't work and secondary because of some 
of the problems with my upper extremities, I can't work any 
type of a sedentary job.  I don't know a job that you can get 
if you can't write some."  

Of record is a written statement from the president of the 
company for which the Veteran worked as an independent 
contractor from August 2000 to October 2005.  The letter 
stated that it was obvious that the Veteran was very limited 
in his physical capabilities; he was unable to write, and had 
noticeable difficulty with his ability to walk or stand for 
any lengthy period of time.  The Veteran's work duties were 
therefore restricted to take into account his limitations.  
After an event that was said to have occurred in Cincinnati 
in August 2005, that was not explained but was described as 
"a rather catastrophic event," the Veteran reported that 
his physical condition had further declined and therefore 
asked to be given no more work.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The regulations define one 60 percent disability, 
or one 40 percent disability, as including several special 
circumstances, including, as here, both lower extremities, 
including the bilateral factor.  38 C.F.R. § 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the record shows that the Veteran is currently service 
connected for several disabilities:  He is rated at 30 
percent for his left ankle disability; 20 percent for his 
type 2 diabetes mellitus; 20 percent each for his left and 
right peripheral neuropathy of the lower extremities; 10 
percent for tinnitus; and zero percent for bilateral hearing 
loss and residuals of fractured left fingers.  Utilizing the 
Combined Ratings Table, the combined level of the Veteran's 
multiple disabilities is determined to be 70 percent, 
including a bilateral factor of 5.5 percent.  38 C.F.R. 
§ 4.25 (2008).  The 20 percent assigned to each of the lower 
extremities, taken with the applied bilateral factor, raises 
the Veteran's bilateral lower extremity peripheral neuropathy 
disabilities to the 40 percent level, thus meeting the 
percentage requirements, discussed above, in 38 C.F.R. 
§ 4.16(a).  However, notwithstanding that the Veteran meets 
the percentage requirement, in order for TDIU to be awarded, 
the law still requires a showing that the Veteran is 
incapable of performing the physical and mental acts required 
by employment.  

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Here, while it is clear from the evidence that the Veteran is 
not currently employed, and that he retired from his earlier 
career and later asked for no more work as an independent 
contractor, the evidence does not show, as it must for award 
of TDIU, that he is incapable of performing the physical and 
mental acts required by employment due to service-connected 
disabilities.  The Board does not dispute that the Veteran's 
service-connected disabilities may render him unsuitable for 
his former duties as a railroad accident investigator, but 
that is not the issue.  Restated, the issue is whether the 
Veteran's service-connected disabilities, by themselves, 
render him unemployable.  The evidence does not show that.  

The Veteran stated at his hearing that he could not work any 
type of a sedentary job, and supported this averment by 
stating that he did not know of a job that one can get if one 
was incapable of being able to write.  While an inability to 
write could render the Veteran unemployable for some--but not 
all--sedentary jobs, the evidence does not support a 
conclusion that the Veteran has an inability to write that is 
a result of his service-connected disabilities.  The record 
shows that the Veteran has been diagnosed with peripheral 
neuropathy in the upper extremities, which impliedly is the 
reason he is unable to write with one hand.  The 
aforementioned November 2003 VA examination found that the 
Veteran had bilateral upper extremity tremor, right ulnar 
neuropathy consistent with cubital tunnel syndrome, but 
determined that this was not related to his diabetes.  In the 
May 2004 rating decision, the RO denied service connection 
for the bilateral upper extremity tremors.  Thus, even if it 
could be concluded that an inability to write rendered the 
Veteran incapable of sedentary employment, because the 
evidence does not show that such an inability is related in 
any way to a service-connected disability, a conclusion that 
the Veteran is unable to sustain even sedentary employment 
because of his service-connected disabilities is not 
supported by the facts of the case.  (His service-connected 
left finger fractures do not affect his major hand that would 
be used to write; his STRs show that he is right-handed.) 

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the Veteran's service-connected disabilities 
have resulted in frequent periods of hospitalization.  Id.  

It is undisputed that the Veteran's combined disabilities 
significantly interfere with employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account; thus, the 70 percent combined 
rating.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  Given the lack of 
evidence showing unusual disability with respect to the 
Veteran's disabilities that is not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In sum, while the Veteran meets the percentage criteria for 
award of TDIU, the preponderance of the evidence is against 
his claim.  The Veteran is not incapable of performing the 
physical and mental acts required by employment due solely to 
his service-connected disabilities.  Award of TDIU must 
therefore be denied.  


ORDER

Entitlement to service connection for erectile dysfunction 
with loss of libido, to include as secondary to service-
connected type 2 diabetes mellitus, is denied.  

Entitlement to an increased rating for post-traumatic changes 
of the left ankle, status-post fracture, currently rated as 
30 percent disabling, is denied. 

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.  

Entitlement to an initial evaluation higher than 20 percent 
for service-connected left lower extremity peripheral 
neuropathy is denied.  

Entitlement to an initial evaluation higher than 20 percent 
for service-connected right lower extremity peripheral 
neuropathy is denied.  

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


